Citation Nr: 1533400	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a back disability characterized as lumbar sprain with degenerative joint disease, to include a claim for a separate rating for neurologic manifestations.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2014 for further development.  

The Veteran, in a February 2015 correspondence, stated that he had left his previous job due to his back disability.  He also stated that if he were to try to work, he would not be able to.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The Board notes that the Veteran's power of attorney (POA) is listed as Disabled American Veterans (DAV), per a January 2014 VA Form 21-22 (VBMS, 6/24/14).  However, the Board notes that in February 2015, the Veteran resubmitted a VA Form 21-22 (dated July 2013) that lists Timothy Flynn as the Veteran's POA.  Additionally, Timothy Flynn submitted a correspondence in February 2015, and the Veteran submitted a correspondence in February 2015 that was faxed from the law offices of Brunn & Flynn.  The Veteran should note that the January 2014 VA Form 21-22 that lists DAV as the POA supersedes the July 2013 VA Form 21-22 that lists Timothy Flynn as the POA.  If the Veteran wishes a change in POA, he should submit a current VA Form 21-22.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its August 2014 Remand, the Board noted that the Veteran was scheduled for videoconference hearings to take place in October 2011 and September 2013.  He declined to appear at both, specifying that he wanted an in-person hearing.  In May 2014, he was advised that he had failed to appear for a Videoconference hearing; and he was asked to clarify whether he still wanted an in-person hearing.  The Veteran did not respond to the letter, and the Board deemed the Veteran's hearing request to have been withdrawn.  However, the Board explicitly stated that "the Veteran is not precluded from requesting a hearing during the pendency of this Remand."

In a December 2014 correspondence, the Veteran once again requested an in-person (Travel Board) hearing.

The Board finds that a remand is warranted so that the Veteran can be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative, if any.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






